UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1723



ANGEL MEDICAL CENTER, INCORPORATED,

                                               Plaintiff - Appellee,

          versus


GEORGE T. ABERNATHY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Bryson City. Max O. Cogburn, Magistrate
Judge. (CA-98-257-2-C)


Submitted:   December 20, 2000            Decided:   January 12, 2001


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley T. Padgett, MORGAN, PADGETT & ASSOCIATES, P.A., Tampa,
Florida, for Appellant. Chester M. Jones, JONES, KEY, MELVIN &
PATTON, P.A., Franklin, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George T. Abernathy appeals the magistrate judge’s order

granting summary judgment to Angel Medical Center, Inc. (“Hos-

pital”) on its civil action for breach of contract.     After a de

novo review of the record, we find that Abernathy failed to present

sufficient evidence before the magistrate judge to raise a material

issue of fact concerning the existence of an accord and satis-

faction.   Abernathy has presented no evidence of such an accord

apart from his own bald and self-serving allegations, which con-

tradict his previous response to an interrogatory and are insuf-

ficient to avoid summary judgment.    See White v. Boyle, 538 F.2d

1077, 1080 (4th Cir. 1976).   Accordingly, we affirm the magistrate

judge’s orders.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2